DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3-23-2022 have been fully considered but they are not persuasive.
Regarding applicant’s amendment, please note that the newly amended claim limitation is basically an explanation of the reason why the fallback was triggered; but, the reason does not modify nor change the method in any measurable way. In addition, the primary reference Stojanovski discloses in par. 0019:
[0019] Techniques, apparatus and methods are disclosed that enable user equipment (UEs) to fallback to a legacy system, such as an evolved packet system (EPS), from a fifth generation system (5GS). For example, a UE camps on the 5GS network by default. When an indicator of a voice call is detected, the UE performs a fallback to EPS for a duration of the voice call. After the voice call, the UE can return to the 5GS. In another example, the UE detects an emergency session request (e.g., internet protocol multimedia subsystem (IMS) emergency session request). The UE performs a fallback to EPS for a duration of the emergency session. After the emergency session is complete, the UE can return to the 5GS. The solution can operate with UEs that operate in either Single Registration (SR) mode embodiments or Dual Registration (DR) mode embodiments. Depending on the embodiment, the UE can perform a handover or redirection to the legacy system (such as E-UTRAN).
thereby, the fallback is triggered by a need to establish a voice service for the terminal device in the second radio access network.
Applicant submits: “Since the purpose of the fallback is for establishing a voice service, the fallback is different from a handover (i.e. transferring an ongoing call or data session ) which is normally triggered when a mobile device in a call is moving away from the area covered by one cell and entering the area covered by another cell, and the call is transferred to the second cell in order to avoid call termination (for details, see https://en. wikitpedia.org/wiki/handover). Therefore. the examiner's assessment "a fallback is a handover commonly associated with moving from a newer network to an older network" is clearly incorrect.”; the examiner respectfully disagree. Please note, that the purpose and/or intended use of the fallback is not going to distinguish the fallback from the handover, neither the trigger of the handover; however, the examiner understand that applicant wants to point that in a handover the communication session to be transfer an already ongoing while in the fallback the communication session is not yet established. However, a redirection of a communication session to be established is also commonly referred as handover too as seen in Stojanovski again in par. 0019:
[0019] Techniques, apparatus and methods are disclosed that enable user equipment (UEs) to fallback to a legacy system, such as an evolved packet system (EPS), from a fifth generation system (5GS). For example, a UE camps on the 5GS network by default. When an indicator of a voice call is detected, the UE performs a fallback to EPS for a duration of the voice call. After the voice call, the UE can return to the 5GS. In another example, the UE detects an emergency session request (e.g., internet protocol multimedia subsystem (IMS) emergency session request). The UE performs a fallback to EPS for a duration of the emergency session. After the emergency session is complete, the UE can return to the 5GS. The solution can operate with UEs that operate in either Single Registration (SR) mode embodiments or Dual Registration (DR) mode embodiments. Depending on the embodiment, the UE can perform a handover or redirection to the legacy system (such as E-UTRAN).

Thereby, fallback is commonly referred and can be equated to a type of handover as previously stated. Moreover, even arguendo, in the case that they are different, Chin’s HO required message would bring the same predictable result of receiving, by the core network device, the desired indicator message originated from an access network device in the first radio access network to perform the desired task, and when combined with Stojanovski the task is a fallback.
Please note that the amendment to the specification is changing the scope of the specification; thereby, introducing new matter. 
The rest of the arguments they fall together for the same reasons as shown above. The rejection of record stands.

Specification
The amendment filed 3-23-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The changes made to the specification, abstract and tittle changes the scope of the present application; thereby introducing the issue of new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski 20200015128 in view of Chin 20160183156.

As to claim 1, Stojanovski discloses a communication method   (see abstract), comprising:
 receiving, by a core network device, a fallback identifier originated from an user device in a first radio access network when radio access technology (RAT) of a terminal device is falling back from RAT of a first radio access network [5GS, NG] to RAT of a second radio access network, wherein the fallback is triggered by a need to establish a voice service for the terminal device in the second radio access network, and wherein the first radio access network is a new radio (NR) network, and the second radio access network is a long term evolution LTE network (see par. 0019, 0027); determining, by the core network device according to the fallback identifier, that the fallback of the R.AT of the terminal device from the RAT of the first radio access network to the RAT of the second radio access network is for establishing for the terminal device the voice service under the second radio access network (see par. 0019, 0024); and
 after the RAT of the terminal device falls back from the RAT of the first radio access network to the RAT of the second radio access network, establishing, by the core network device, the bearer/flow for a voice service (see par. 0025, 0036-0037).
Stojanovski’s fallback identifier is originated at the UE rather than an access network device in the first radio access network.  
In an analogous art, Chin discloses receiving, by the core network device, the fallback identifier [HO required] originated from an access network device in the first radio access network (see par. 0133, 0257).  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of originating fallback/handover from the network in case that the UE is not capable of performing the step; thereby, the system is capable of performing the fallback in multiple situations and/or scenarios.
As to claim 3, Stojanovski discloses the method according to claim 1, wherein receiving the fallback identifier comprises: 
receiving, by the core network device, the fallback identifier in a first fallback mode, wherein the first fallback mode is that during the fallback of the RAT of the terminal device from the RAT of the first radio access network to the RAT of the second radio access network, a core network simultaneously serves the first radio access network and the second radio access network [please note that a plurality of devices such as the AMF is in communication with both networks at the same time; thereby, simultaneously serves the first radio access network and the second radio access network] (see par. 0005, 0028, 0035-0036).
As to claim 4, Stojanovski discloses the method according to claim 3. wherein in the first fallback mode, a fifth generation core network (5GS) simultaneously serves the NR network and the LTE network [please note that a plurality of devices such as the AMF is in communication with both networks at the same time; thereby, simultaneously serves the first radio access network and the second radio access network] (see par. 0005, 0028, 0035-0036).
As to claim 5, Stojanovski discloses the method according to claim 4, wherein the core network device is an access and mobility function (AMF} device, and the receiving, by the core network device, the Fallback identifier comprises: receiving, by the AMF device, the fallback identifier from the access network device in the first radio access network [please note that the step 2 is thru NG RAN 204] (see par. 0035-0036).
As to claim 6, Stojanovski discloses the method according to claim 5, wherein after the receiving, by the A M device, the fallback identifier from the access network device in the first radio access network. the method further comprises: sending, by the AMF device, the fallback identifier to a session management function (SMF) (see par. 0024, 0028, 0036).
As to claim 7, Stojanovski discloses the method according to claim 1, wherein receiving the fallback identifier comprises: receiving, by the core network device, the fallback identifier in a third fallback mode, wherein the third fallback mode is that during the fallback of the RAT of the terminal device from the RAT of the first radio access network to the RAT of the second radio access network, a core network for the first radio access network is switched to a core network for the second radio access network [please note that according the specification of the present invention a core network for the first radio access network is not physically switched to a core network for the second radio access network; the terminal switches from a core network for the first radio access network to a core network for the second radio access network; such as using SGW instead of AMF (see par. 0036).  
As to claim 8, Stojanovski discloses the method according to claim 7, in the third fallback mode, a fifth generation core (5GC) for the NR network is switched to an evolved packet core (EPC) for the LTE network (see par. 0005, 0027-0028, 0035-0036).
As to claim 9, Stojanovski discloses the method according to claim 8, wherein the core network device is a session management function core packet gateway (SMF+PGW-C) device, and the receiving, by the core network device, the fallback identifier comprises: receiving, by the SMF+PGW-C device, the fallback identifier from the access network device in the first radio access network (see par. 0005, 0036).
As to claim 10, Stojanovski discloses the method according to claim 9, wherein the receiving, by the SMF+PGW-C device, the fallback identifier from the access network device in the first radio access network comprises: receiving, by the SMF+PGW-C device, the fallback identifier forwarded by an access and mobility function (A MF) device from the access network device in the first radio access network (see par. 0005, 0036).
Regarding claims 11 and 13-20, they are the corresponding device claims of method claims 1 and 3-10. Therefore, claims 11 and 13-20 are rejected for the same reasons as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647